Beck, J.
I dissent from the holding of the majority, which has the effect of granting a new trial on the ground that the court erred in refusing to give in charge to the jury the written request for the instruction set forth in the 7th division of the opinion. It was not error to refuse to give this charge, unless it was perfect and complete in itself relative to the subject dealt with. I do not think this request complete and perfect. Standing alone it might have had the effect of leading the jury to believe that the evidence as to raising the surface of the ground had been withdrawn from their consideration. This evidence had been properly admitted, as it was admissible for one purpose. If counsel desired to have, the jury limited in their consideration of the evidence to that particular purpose, they should have requested a charge embodying the limita*118tion; and a proper charge for this purpose would have stated to the jury that the evidence was still before them for the particular purpose, but would not be considered by them as tending to show that the defendant had been negligent in respect to the condition of the surface of the. ground or its distance from the steps of the car, at the place where the plaintiff alighted. The jury might have been led to regard the request under consideration as one requiring exclusion rather than limitation to a particular purpose. The idea of exclusion was more prominent in the charge requested than the idea of limitation, and the instruction desired was faulty in this respect.
I am authorized to say that Justice Atkinson concurs with me in the views expressed in this dissent.